t c memo united_states tax_court francesca cappucci petitioner v commissioner of internal revenue respondent docket no filed date francesca cappucci pro_se angeligue m neal for respondent memorandum opinion gerber judge respondent moved for summary_judgment on the guestion of whether petitioner is entitled to administrative - - costs under sec_7430' in excess of those allowed by respondent there is no disagreement about any material facts and the controverted issue involves a legal question that is ripe for summary_judgment rule b fla peach corp v commissioner 90_tc_678 61_tc_861 background respondent in a notice dated date determined that petitioner was not entitled to dollar_figure of dollar_figure claimed administrative costs conversely respondent determined that petitioner was entitled to dollar_figure of administrative costs which represented the costs incurred by petitioner for the services of a qualified_representative after the issuance of a notice_of_deficiency on date concerning petitioner’s and tax years petitioner under sec_7430 filed a petition with this court appealing respondent’s decision to allow only a part of her claim for administrative costs on date respondent commenced an examination of petitioner’s income_tax return and on or about date respondent commenced an examination of petitioner’ sec_1 all section references are to the internal_revenue_code as amended and in effect for the period under consideration and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated income_tax return petitioner was represented by an accountant during the examinations on date respondent mailed a notice_of_deficiency to petitioner and no petition was filed with this court however petitioner did seek respondent’s reconsideration of the audit which began on or about date and on or about date respondent determined that the income_tax deficiencies for and should be reduced dissatisfied petitioner sought another reconsideration and on or about date respondent determined that petitioner’s income_tax deficiencies for and should be further reduced thereafter on or about date petitioner submitted a claim for the accounting fees she incurred respondent determined that under sec_7430 petitioner was entitled to costs accounting fees incurred for services of a qualified_representative only after the issuance of the notice_of_deficiency issued date based on the accountant’s invoices to petitioner respondent determined that petitioner was entitled to dollar_figure of costs attributable to the work performed after the issuance of the notice_of_deficiency discussion sec_7430 provides for the recovery by a taxpayer of certain costs incurred in connection with an administrative q4e- proceeding with the internal_revenue_service irs under sec_301_7430-2 proced admin regs there are several requirements that a taxpayer must meet in order to be entitled to administrative costs respondent agrees that petitioner met all but one of those requirements in particular respondent contends that not all of the costs sought by petitioner were incurred on or after the administrative_proceeding date as defined in sec_301_7430-3 proced admin regs under sec_7430 and sec_301_7430-3 proced admin regs the administrative_proceeding date is defined to be the earlier of the date of the receipt by the taxpayer of the notice of decision of the irs office of appeals or the date of the notice_of_deficiency congress in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_727 amended sec_7430 in a manner which would have permitted petitioner to claim additional administrative costs those amendments however apply to costs that were incurred more than days after date unfortunately the costs claimed by petitioner were all incurred prior to date petitioner has explained that from the very beginning in respondent’s examiner’s contacts with petitioner her business associates and others made the examination a painful - - humiliating and arduous experience for her and her husband petitioner also points out that the proposed deficiencies started at dollar_figure for and dollar_figure for and ended in agreed amounts of zero for and dollar_figure for in that regard however respondent does not question whether petitioner is entitled to administrative costs respondent agrees that petitioner is entitled to such costs but only to the amount incurred from the time of the issuance of the notice_of_deficiency ’ petitioner contends that sec_301_7430-2 and b and a proced admin regs provide a basis for allowance of the costs accountant’s fees that respondent has declined to permit petitioner contends that those procedural regulations provide the court with authority to grant reasonable costs to petitioner including the amount that was incurred prior to respondent’s issuance of the notice_of_deficiency sec_301_7430-2 and b proced admin regs sets forth the requirements and procedures for recovery_of reasonable_administrative_costs in particular sec_301_7430-2 a proced admin regs is introductory and generally describes the contents of the regulation there is no mention here of notice’s of decision being issued by the appeals_office -- - sec_301_7430-2 proced admin regs contains seven requirements all but one of which respondent agrees petitioner has met as explained above respondent contends that petitioner’s recovery is limited to costs incurred in this case after the mailing of the notice_of_deficiency sec_301_7430-2 proced admin regs is entitled determination by court that section defines the circumstances where the court may award reasonable_administrative_costs but does not provide the court with authority or a basis on which to vary from the statutory limitation of reasonable_administrative_costs incurred in this case after the date of the notice_of_deficiency see sec_7430 b finally sec_301_7430-3 proced admin regs describes an administrative_proceeding generally as any procedure or other action before the internal_revenue_service that is commenced after date that procedural_regulation also describes specific proceedings that are not administrative proceedings within the purview of sec_7430 petitioner relies on the broad definition of administrative proceedings in support of her argument that she is entitled to the administrative costs incurred prior to respondent’s issuance of the notice_of_deficiency we are sympathetic to petitioner’s cause she is obviously qualified to receive appropriate costs but for the statutory - provisions of sec_7430 b limiting administrative costs to those incurred after a particular event in this case the mailing of the notice_of_deficiency we also note that respondent is in agreement that petitioner is entitled to all administrative costs permitted by the statute it is also clear that congress was sympathetic to taxpayers’ inability to obtain costs in appropriate circumstances that were incurred earlier than the time prescribed by sec_7430 b congress however did not see fit to retroactively extend the modification of the period for recovery_of additional administrative costs to the period of time within which petitioner incurred the costs in guestion accordingly we are bound by congress’s clear and unequivocal mandate to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment and approving respondent’s notice of decision regarding the amount of costs to which petitioner is entitled
